                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

     IN RE: Jason B. Cavanaugh                             BK NO. 21-01678 HWV
            Demi L. Cavanaugh fka Demi Lyn
     Ruppert                                               Chapter 13
                                Debtor(s)

     PENNYMAC LOAN SERVICES, LLC
                         Movant
               vs.

     Jason B. Cavanaugh
     Demi L. Cavanaugh fka Demi Lyn
     Ruppert
                                Debtor(s)

     Jack N. Zaharopoulos,
                                      Trustee

                                     CERTIFICATE OF SERVICE

     I, Rebecca A. Solarz, of KML Law Group, P.C., certify that I am, and at all times hereinafter
     mentioned was, more than 18 years of age and that on August 17, 2021, I served the above
     captioned pleading, filed in the proceeding on the parties at the addresses shown below;

                                                           Attorney for Debtor(s)
     Debtor(s)                                             Elizabeth Haley Rohrbaugh, CGA Law Firm
     Jason B. Cavanaugh                                    135 North George Street
     18 Barberry Court                                     York, PA 17401
     Manchester, PA 17345
                                                           Trustee
     Demi L. Cavanaugh fka Demi Lyn Ruppert                Jack N. Zaharopoulos
     18 Barberry Court                                     8125 Adams Drive, Suite A
     Manchester, PA 17345                                  Hummelstown, PA 17036




 Method of Service: electronic means or first class mail

 Dated: August 17, 2021

                                                           /s/Rebecca A. Solarz, Esquire
                                                           Rebecca A. Solarz, Esquire
                                                           Attorney I.D. 315936
                                                           KML Law Group, P.C.
                                                           BNY Mellon Independence Center
                                                           701 Market Street, Suite 5000
                                                           Philadelphia, PA 19106
                                                           215-825-6327
                                                           rsolarz@kmllawgroup.com




Case 1:21-bk-01678-HWV           Doc 15-1 Filed 08/17/21 Entered 08/17/21 10:39:04                   Desc
                                 Certificate of Service Page 1 of 1
